Bloodworth, J.
Of the foregoing headnotes 1, 4, 5, 6, 7 need not be enlarged upon. What follows will make the others more fully understood.
Counsel for the accused filed what he termed a “challenge to the poll.” This was in the nature of a challenge to the array, and, as has been frequently held, this is not the proper method of raising the question of disqualification of individual jurors. Humphries v. State, 100 Ga. 260 (2), 261 (28 S. E. 25); Thompson v. State, 109 Ga. 272 (2) (34 S. E. 579); Schnell v. State, 92 Ga. 459 (17 S. E. 966); Paulk v. State, 2 Ga. App. 662 (2) (58 S. E. 1109). Moreover the ruling complained of could not have worked any injury to the cause of defendant; for in his order striking this “challenge” the judge said: “The jurors challenged therein were individually challenged [and] put upon the court as a trior.”
Each of several grounds of the motion for a new trial alleges that the court erred in holding as competent a juror who had been present when one of the principal thieves pleaded guilty. These grounds are without merit. Loyd v. State, 45 Ga. 57 (6), 72. Even though a juror had heard the evidence on a previous trial of the same case, this would not disqualify him unless he had formed and expressed an opinion from having heard the testimony delivered under oath. Penal Code, § 1001; Cunneen v. State, 96 Ga. 406 (2) (23 S. E. 412); Johnson v. State, 21 Ga. App. 497 (8) (94 S. E. 630); Langston v. State, 24 Ga. App. 316 (101 S. E. 3). Moreover, each of these jurors was put upon the court as a trior, and we can not say that he abused his discretion in holding the jurors competent.
Headnotes 8 to 11 inclusive are copies of the headnotes to an opinion of the Supreme Court written in answer to certain questions certified to it by this court. Eor the full opinion of the Supreme Court see 162 Ga. 422 (134 S. E. 95). Under the rulings of the Supreme Court there was no error in admitting the evidence of which complaint is'made in grounds 16 and 17 of the motion for a new trial.
There is sufficient evidence to support the verdict, and none of the special grounds of the motion for a new trial shows reversible error.

Judgment affirmed.


Broyles, G. J., and Luke, J., concur.